Exhibit 10.2

 

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission. Asterisks denote omissions.

 

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

 

This Amended and Restated Employment Agreement (the “Agreement”) is entered into
as of May 20, 2004, by and between Richard E. Davis (the “Executive”) and NMT
Medical, Inc., a Delaware corporation (the “Company”).

 

WHEREAS, the Company and the Executive (together, the “Parties”) are parties to
an Employment Agreement, dated as of February 14, 2001, as amended by Amendment
No. 1 to Employment Agreement, dated as of April 28, 2003 (as amended, the
“Prior Employment Agreement”), providing for the Executive’s employment by the
Company as its Vice President and Chief Financial Officer;

 

WHEREAS, the Parties, acting in accordance with Section 22 of the Prior
Employment Agreement, desire to amend and restate the Prior Employment Agreement
to provide for, among other things, (i) the extension of the Employment Term (as
defined below) until December 31, 2006; (ii) the increase of the annual base
salary to $280,000 and (iii) the extension of the term of continued Salary in
the event of an involuntary termination of the Executive’s employment without
Cause (as defined below) to be a period of twelve months from the Termination
Date (as defined below);

 

WHEREAS, the Company wishes to continue to employ the Executive as the Vice
President and Chief Financial Officer of the Company under the terms and
conditions set forth below; and

 

WHEREAS, the Executive wishes to accept such continued employment under those
terms and conditions;

 

NOW, THEREFORE, in consideration of the provisions and mutual covenants
contained in this Agreement and for other good and valuable consideration, the
Parties agree as follows:

 

  1. TERM OF EMPLOYMENT.

 

The Company agrees to employ the Executive, and the Executive agrees to serve,
on the terms and conditions of this Agreement, for a period commencing as of
February 14, 2001 (the “Effective Date”) and ending on December 31, 2006, or
such shorter period as may be provided for herein. The employment term described
above is hereinafter referred to as the “Employment Term”. The Employment Term
may be extended only in writing signed by both the Company and the Executive.

 

  2. POSITION, DUTIES, RESPONSIBILITIES.

 

During the Employment Term, the Executive shall serve as Vice President and
Chief Financial Officer of the Company. In such capacity, the Executive shall
report to the President and Chief Executive Officer of the Corporation (the
“President”) and shall perform such duties and have such responsibilities of an
executive nature as are set forth in the Company’s Amended and Restated By-Laws,
as amended from time to time (the “By-Laws”), and as are customarily performed
by a person holding such office, it being recognized that the Executive’s duties
and



--------------------------------------------------------------------------------

responsibilities, consistent with his titles hereunder, may be changed by the
Board of Directors of the Company (the “Board of Directors”) from time to time.
The Executive shall devote his full business time and attention to the
performance of his duties under this Agreement.

 

  3. BASE SALARY.

 

During the Employment Term and effective as of February 14, 2004, the Executive
shall be paid an annual base salary of $280,000 (“Salary”), subject to
deductions for social security, state payroll and unemployment and all other
legally required or authorized deductions and withholding. The Executive’s
Salary shall be payable in accordance with the Company’s standard payroll
practice. The Joint Compensation and Options Committee of the Board of Directors
(the “Compensation Committee”) shall review and establish the Executive’s Salary
at least on an annual basis, on February 14 of each year during the Employment
Term.

 

  4. STOCK OPTIONS.

 

On the Effective Date (i.e., February 14, 2001), the Executive shall be granted
a stock option (the “Options”) to purchase 85,000 shares of common stock, par
value $.001 per share, of the Company (the “Common Stock”), under either the
Company’s 1998 Stock Incentive Plan or 1996 Stock Option Plan. The exercise
price for the Options shall be the closing price ($1.25) of the Common Stock on
the date of grant, which date shall be the Effective Date. The Options shall, to
the maximum extent permissible under Section 422 of the Internal Revenue Code of
1986, as amended (the “Code”), constitute incentive stock options, with any
balance of the Options to be treated as non-statutory stock options. The Options
shall vest in 48 equal monthly installments on each monthly anniversary of the
date of grant. Once exercisable, the Options shall remain exercisable for a
period of ten (10) years from the date of grant (the “Final Exercise Date”).
Notwithstanding the foregoing, the Options shall become immediately exercisable
in the event of a Change of Control of the Company or the termination of the
Executive’s employment without cause pursuant to Section 14. For purposes of
this Agreement, a “Change of Control of the Company” shall be deemed to have
occurred only upon (a) any merger or consolidation of the Company with or into
another entity as a result of which the Common Stock is converted into or
exchanged for the right to receive cash, securities or other property or (b) any
exchange of all or substantially all shares of the Company for cash, securities
or other property pursuant to a statutory share exchange transaction.

 

  5. ANNUAL BONUS.

 

Commencing with the Company’s fiscal year 2001, after the completion of the
Company’s fiscal year and as soon as the Company’s financial information
required to be included in its Annual Report on Form 10-K for such fiscal year
is available, but in no event later than 90 days after the end of such fiscal
year, the Executive shall be entitled to receive an annual bonus (the “Annual
Bonus”) consisting of a cash bonus of up to 30% of the Salary as then in effect
for such fiscal year provided that (i) the Executive satisfies agreed-upon
financial and other performance goals each as contained in an annual incentive
plan for the Executive as established in good faith by the Compensation
Committee after consultation with the President of the Company (the “President”)
and the Executive on an annual basis (the “Incentive Plan”) and (ii) the Company
achieves an agreed-upon profit target as contained in the Incentive Plan as

 

2



--------------------------------------------------------------------------------

established in good faith by the Compensation Committee after consultation with
the President and the Executive on an annual basis; provided, however, that the
Compensation Committee, in its reasonable discretion, shall determine whether
the Executive has satisfied such goals. In the event that the Executive is
entitled to the Annual Bonus, then the Executive shall receive the Annual Bonus
prior to the Company filing its Annual Report on Form 10-K for such fiscal year.

 

  6. CASH PAYMENT UPON A CHANGE OF CONTROL.

 

(a) Upon the consummation of a Change of Control of the Company, and subject to
the provisions of this Section 6, the Executive shall be entitled to receive a
cash payment equal to a percentage of the Total Deal Consideration (as defined
below) in accordance with Schedule I attached hereto (the “Applicable
Percentage”).

 

(b) For purposes of this Agreement, “Total Deal Consideration” shall mean the
gross value of all cash, securities and other property actually paid directly or
indirectly by an acquirer in a transaction constituting a Change of Control of
the Company (including without limitation all amounts paid or distributed by the
Company to the holders of its capital stock in anticipation of the transaction,
but excluding all amounts paid, distributed or issued to the holders of
convertible securities, options, warrants, stock appreciation rights or similar
rights or securities of the Company in connection with such transaction). Total
Deal Consideration shall also be deemed to include the aggregate principal
amount of any indebtedness for borrowed money assumed (net of cash on hand) or
extinguished in connection with such transaction. The value of any securities
(whether debt or equity) or other property shall be determined as follows: (i)
the value of securities for which there is an established public market will be
equal to the closing market price on the day of closing of such transaction and
(ii) the value of securities that have no established public market, and the
value of consideration that consists of other property, shall be the fair market
value thereof as determined in good faith by the Board of Directors of the
Company.

 

(c) For purposes of this Section 6 only, “Change of Control of the Company”
shall not include (A) a recapitalization of the Company, (B) a merger effected
exclusively to change the domicile of the Company and (C) any “management
buy-out” or other similar transaction in which the Company is acquired by an
entity or group in which the Executive is a participant or equity holder.

 

(d) Nothing in this Agreement shall be deemed to obligate the Company to
undertake any action that would result in the receipt by the Executive of a cash
payment under this Section 6.

 

(e) If any part of the consideration payable in a transaction constituting a
Change of Control of the Company consists of contingent payments to be
calculated by reference to uncertain future occurrences, such as future
financial or business performance, then the Applicable Percentage of such
consideration that is actually paid shall not be payable to the Executive in
accordance with Schedule I until the earlier of (A) the receipt of such
consideration by the former holders of the Company’s capital stock and (B) the
time that the amount of such consideration can be determined.

 

3



--------------------------------------------------------------------------------

(f) If any part of the consideration payable in a transaction constituting a
Change of Control of the Company is withheld or placed into escrow for some
period of time after the closing of such transaction, then the Applicable
Percentage of such consideration shall not be payable to the Executive in
accordance with Schedule I until and to the extent such consideration is
received by the former holders of the Company’s capital stock.

 

(g) For purposes of determining the Total Deal Consideration and the
corresponding Applicable Percentage, the value of any contingent payments or any
escrowed or withheld amounts shall be determined in good faith by the Board of
Directors of the Company at the time of the consummation of the transaction
constituting a Change of Control of the Company.

 

  7. EMPLOYEE BENEFITS.

 

(a) Benefit Programs. During the Employment Term, the Company shall provide the
Executive and eligible family members with medical, dental, and disability
insurance and such other benefits and perquisites as are provided in the
Company’s applicable plans and programs to its employees generally; provided,
that the Executive meets the qualifications therefor (“Benefits”).

 

(b) Vacation. During each twelve month period of the Employment Term, the
Executive shall be entitled to three weeks of vacation; provided, however, that
any vacation time not taken during any year shall be forfeited. The Executive
shall also be entitled to all paid holidays given by the Company to its officers
and employees.

 

(c) Continued Benefits. In the event the Executive dies during the Employment
Term, normal employee medical and dental insurance benefits shall be continued
on an insured basis for each of the Executive’s children who are under the age
of 18 and the Executive’s spouse for a period of 24 months following the month
in which the Executive’s death occurs.

 

  8. REPRESENTATIONS AND WARRANTIES OF THE EXECUTIVE.

 

The Executive represents and warrants to the Company that the Executive is under
no contractual or other restriction or obligation which is inconsistent with the
execution of this Agreement, the performance of his duties hereunder, or the
other rights of the Company hereunder.

 

  9. NON-COMPETITION; NON-SOLICITATION.

 

In view of the unique and valuable services it is expected Executive will render
to the Company, Executive’s knowledge of the customers, trade secrets, and other
proprietary information relating to the business of the Company and its
customers and suppliers and similar knowledge regarding the Company it is
expected Executive will obtain, and in consideration of the compensation to be
received hereunder, Executive agrees that he will not, during the period he is
employed by the Company under this Agreement or otherwise, and for a period of
one year after he ceases to be employed by the Company under this Agreement or
otherwise, compete with or be engaged in, or Participate In (as defined below)
any other business or organization

 

4



--------------------------------------------------------------------------------

(which shall not include a university, hospital, or other non-profit
organization) which during such one year period is or as a result of the
Executive’s engagement or participation would become competitive with the
Company’s business of designing, developing, manufacturing, marketing and
selling neurosurgical devices, vena cava filters, stents, septal repair devices
or other medical devices being designed, developed, manufactured, marketed or
sold by the Company up to the time of such cessation; provided, however, that
the provisions of this Section 9 shall not be deemed breached merely because the
Executive owns less than 1% of the outstanding capital stock of a corporation,
if, at the time of its acquisition by the Executive such stock is listed on a
national securities exchange. The term “Participate In” shall mean: “directly or
indirectly, for his own benefit or for, with or through any other person
(including the Executive’s immediate family), firm or corporation, own, manage,
operate, control, loan money to, or participate in the ownership, management,
operation or control of, or be connected as a director, officer, employee,
partner, consultant, agent, independent contractor, or otherwise with, or
acquiesce in the use of his name in.”

 

The Executive will not, directly or indirectly, solicit or interfere with, or
endeavor to entice away from the Company any of its suppliers, customers or
employees within a period of one year after the date of termination of the
Executive’s employment (the “Termination Date”). The Executive will not directly
or indirectly employ any person who was an employee of the Company within a
period of one year after such person leaves the employ of the Company.

 

If any restriction contained in this Section 9 shall be deemed to be invalid,
illegal, or unenforceable by reason of the extent, duration or geographical
scope thereof, or otherwise, then the court making such determination shall have
the right to reduce such extent, duration, geographical scope or other
provisions hereof, and in its reduced form such restriction shall then be
enforceable in the manner contemplated hereby.

 

  10. INTELLECTUAL PROPERTY RIGHTS.

 

Any interest in patents, patent applications, inventions, technological
innovations, copyrights, copyrightable works, developments, discoveries, designs
and processes which the Executive during the period he is employed by the
Company under this Agreement or otherwise may acquire, conceive of or develop,
either alone or in conjunction with others, utilizing the time, material,
facilities or information of the Company (“Inventions”) shall belong to the
Company; as soon as the Executive owns, conceives of, or develops any Invention,
he agrees immediately to communicate such fact in writing to the Board of
Directors, and without further compensation, but at the Company’s expense,
forthwith upon request of the Company, the Executive shall execute all such
assignments and other documents (including applications for patents, copyrights,
trademarks, and assignments thereof) and take all such other action as the
Company may reasonably request in order (a) to vest in the Company all of the
Executive’s right, title and interest in and to such Inventions, free and clear
of liens, mortgages, security interests, pledges, charges and encumbrances and
(b), if patentable or copyrightable, to obtain patents or copyrights (including
extensions and renewals) therefor in any and all countries in such name as the
Company shall determine.

 

5



--------------------------------------------------------------------------------

  11. NONDISCLOSURE.

 

The Employee Nondisclosure and Secrecy Agreement dated as of February, 15 2001,
between the Company and the Executive shall remain in full force and effect.

 

  12. INJUNCTIVE RELIEF.

 

Because a breach of the provisions of any of Section 9, Section 10 and Section
11 could not adequately be compensated by money damages, the Company shall be
entitled, in addition to any other right and remedy available to it, to an
injunction restraining such breach or a threatened breach, and in either case no
bond or other security shall be required in connection therewith. The Executive
agrees that the provisions of each of Section 9, Section 10 and Section 11 are
necessary and reasonable to protect the Company in the conduct of its business.

 

  13. TERMINATION OF THE EXECUTIVE UPON DEATH OR DISABILITY.

 

(a) The term of the Executive’s employment shall terminate automatically upon
his death. In addition, the Company shall have the right to terminate the
Employment Term upon the Disability (as defined below) of the Executive. If the
Executive’s employment is terminated by the Company due to the Executive’s death
or Disability, then the Executive, his guardian or his estate, as applicable,
shall be entitled to:

 

  (i) Salary and Benefits earned to the Termination Date; and

 

  (ii) other benefits as are provided under the applicable plans and programs of
the Company as then in effect.

 

(b) For purposes of this Agreement, “Disability” shall mean any physical or
mental disability or incapacity that renders the Executive incapable of
performing his duties hereunder for a period of 180 consecutive calendar days or
for shorter periods aggregating 180 calendar days during any consecutive
twelve-month period.

 

  14. INVOLUNTARY TERMINATION WITHOUT CAUSE.

 

(a) The Executive shall be deemed to have been involuntarily terminated without
Cause (as defined below) if one of the following events occurs:

 

  (i) The Company terminates the Executive’s employment at anytime without Cause
(as defined below);

 

  (ii) There occurs a substantial reduction by the Company in the Executive’s
responsibilities, authorities, powers and duties from the responsibilities,
authorities, powers and duties exercised by the Executive just prior to such
reduction but excluding such reduction effected with the Executive’s prior
consent or for reasons arising out of the Executive’s gross negligence or
willful misconduct;

 

6



--------------------------------------------------------------------------------

  (iii) The Company requires the Executive to be based principally at any office
or location which is outside New England, unless the Executive consents to be
based principally at such other office or location;

 

  (iv) The Company’s failure to (x) maintain the Executive’s eligibility for
participation in existing benefit plans then being made available by the Company
to other employees of the Company having substantially similar levels of
responsibility as the Executive or (y) provide to the Executive substantially
the same benefits or other perquisites then being provided or paid to the other
employees of the Company having substantially similar levels of responsibility
as the Executive; or

 

  (v) There occurs a breach of this Agreement by the Company which continues for
more than seven (7) business days after the Executive gives written notice to
the Company, setting forth in reasonable detail the nature of such breach.

 

(b) If the Executive’s employment is involuntarily terminated at any time
without Cause (as defined below), the Executive shall be entitled to:

 

  (i) Salary and Benefits earned to the Termination Date;

 

  (ii) Annual Bonus for the fiscal year in which such termination is effected,
notwithstanding the provisions of Section 5 and as if the Executive had served
throughout such fiscal year and had satisfied the goals as set forth in the
Incentive Plan for such fiscal year; and

 

  (iii) Continued Salary for a period of twelve months from the Termination
Date.

 

In addition, all exercisable Options shall expire 360 days after the Termination
Date.

 

  15. TERMINATION BY THE COMPANY FOR CAUSE.

 

(a) GENERAL. The Company shall have the right to terminate the Executive’s
employment for Cause, as defined in subsection (b) below, in which event, the
Executive shall be entitled only to Salary and Benefits earned to the
Termination Date. In addition, all exercisable Options shall expire as of the
Termination Date.

 

  (b) CAUSE. For purposes of this Agreement, “Cause” shall mean:

 

  (i) fraud, embezzlement or gross insubordination on the part of the Executive;

 

  (ii) conviction of or the entry of a plea of nolo contendere by the Executive
to any felony or crime of moral turpitude;

 

7



--------------------------------------------------------------------------------

  (iii) a material breach of, or the willful failure or refusal by the Executive
to perform and discharge, his duties, responsibilities or obligations under this
Agreement that is not corrected within 20 days following written notice thereof
to the Executive by the Company, such notice to state with specificity the
nature of the breach, failure or refusal; provided, that if such breach, failure
or refusal cannot reasonably be corrected within 20 days of written notice
thereof, correction shall be commenced by the Executive within such period and
shall be corrected as soon as practicable thereafter; or

 

  (iv) any act of willful misconduct by the Executive which is intended to
result in substantial personal enrichment of the Executive at the expense of the
Company or any of its subsidiaries or affiliates.

 

16. TERMINATION BY THE EXECUTIVE WITHOUT CAUSE. The Executive may terminate this
Agreement at any time with or without cause by providing thirty (30) days’ prior
written notice to the Company, in which event, the Executive shall be entitled
only to Salary and Benefits earned to the Termination Date. In addition, all
exercisable Options shall expire 90 days after the Termination Date.

 

  17. WITHHOLDING.

 

Anything to the contrary notwithstanding, all payments required to be made by
the Company under this Agreement to the Executive, his spouse, his estate or
beneficiaries, shall be subject to withholding of such amounts relating to taxes
as the Company may reasonably determine it should withhold pursuant to any
applicable law or regulation. In addition, in the event that the Company
reasonably determines that it is required to make any payments of withholding
taxes as a result of Executive’s receipt of any other income pursuant to the
terms of this Agreement, the Company may, as a condition to such receipt,
require that the Executive provide the Company with an amount of cash sufficient
to enable the Company to pay such withholding taxes.

 

  18. LOCK-UP AGREEMENT.

 

In the event that the Company seeks to consummate a public offering of its
securities during the Employment Term, the Executive shall execute an agreement
in a form and substance satisfactory to the managing underwriter or underwriters
of the Company’s securities, not to sell, pledge, contract to sell, grant any
option or otherwise dispose of any shares of stock owned or acquired by the
Executive for such period of time as requested by such underwriter of all other
executive officers of the Company.

 

  19. INDEMNIFICATION.

 

During the Employment Term, the Company agrees to (i) indemnify the Executive in
his capacity as an officer of the Company and, to the extent applicable, as an
officer and director of each subsidiary of the Company, as provided in Article
Eighth of the Company’s Second Amended and Restated Certificate of
Incorporation, as amended, and (ii) use its best efforts to maintain in effect
its director and officer liability insurance policies.

 

8



--------------------------------------------------------------------------------

  20. LEGAL FEES.

 

The Company shall reimburse the Executive all reasonable and documented legal
fees, costs and expenses incurred by the Executive in contesting or disputing
any breach of this Agreement by the Company or in seeking to obtain or enforce
any right or benefit provided by this Agreement; provided, however, that the
Company shall have no such obligation to reimburse the Executive for such legal
fees, costs and expenses unless the final resolution of such matter is
determined by a court of competent jurisdiction to be in the Executive’s favor.

 

  21. ASSIGNABILITY; BINDING NATURE.

 

This Agreement and all rights of the Executive shall inure to the benefit of and
be enforceable by the Executive’s personal or legal representatives, estates,
executors, administrators, heirs and beneficiaries. All amounts payable to the
Executive hereunder shall be paid, in the event of the Executive’s death, to the
Executive’s estate, heirs and representatives. This Agreement shall inure to the
benefit of, be binding upon, and be enforceable by, any successor, surviving or
resulting company or other entity to which all or substantially all of the
Company’s business and assets shall be transferred.

 

  22. ENTIRE AGREEMENT.

 

This Agreement, together with the Employee Nondisclosure and Secrecy Agreement,
contains the entire agreement between the Executive and the Company (each, a
“Party”) concerning the subject matter hereof and supersedes all prior
agreements, understandings, discussions, negotiations, and undertakings, whether
written or oral, between the Parties with respect thereto, including without
limitation the Prior Employment Agreement. The Prior Employment Agreement is
hereby terminated and of no further force and effect.

 

  23. AMENDMENTS AND WAIVERS.

 

This Agreement may not be modified or amended except by a writing signed by both
Parties. A Party may waive compliance by the other Party with any term or
provision of this Agreement, or any part thereof, provided that the term or
provision, or part thereof, is for the benefit of the waiving Party. Any waiver
will be limited to the facts or circumstances giving rise to the noncompliance
and will not be deemed either a general waiver or modification with respect to
the term or provision, or part thereof, being waived, or as to any other term or
provision of this Agreement, nor will it be deemed a waiver of compliance with
respect to any other facts or circumstances then or thereafter occurring.

 

  24. NOTICE.

 

Any notice given under this Agreement shall be in writing and shall be deemed
given when delivered personally or by courier, or five days after being mailed,
certified or registered mail, duly addressed to the Party concerned at the
address indicated below or at such other

 

9



--------------------------------------------------------------------------------

address as such Party may subsequently provide, in accordance with the notice
and delivery provisions of this Section 24:

 

(a)

 

If to the Company:

  

NMT Medical, Inc.

27 Wormwood Street

Boston, MA 02210

Attn: John E. Ahern

   

with a copy to:

  

Hale and Dorr LLP

60 State Street

Boston, MA 02109-1803

Attn: Steven D. Singer, Esq.

(b)

  If to the Executive, at his address as it appears on the Company’s records,  
  With a copy to:

 

  25. SEVERABILITY.

 

In the event that any provision or portion of this Agreement shall be determined
to be invalid or unenforceable for any reason, the remaining provisions or
portions of this Agreement will be unaffected thereby and shall remain in full
force and effect to the fullest extent permitted by law.

 

  26. SURVIVORSHIP.

 

The respective rights and obligations of the Parties hereunder shall survive any
termination of this Agreement to the extent necessary to the intended
preservation of such rights and obligations.

 

  27. REFERENCES.

 

In the event of the Executive’s death or a judicial determination of his
incompetence, reference in this Agreement to the Executive shall be deemed,
where appropriate, to refer to his legal representative or, where appropriate,
to his beneficiary or beneficiaries.

 

  28. GOVERNING LAW.

 

This Agreement shall be governed by and construed and interpreted in accordance
with the laws of The Commonwealth of Massachusetts without reference to the
principles of conflicts of law.

 

10



--------------------------------------------------------------------------------

  29. HEADINGS.

 

The headings of sections contained in this Agreement are for convenience only
and shall not be deemed to control or affect the meaning or construction of any
provision of this Agreement.

 

  30. COUNTERPARTS AND FACSIMILE SIGNATURE.

 

This Agreement may be executed in counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument. This Agreement may be executed by facsimile signature.

 

[The remainder of this page has been intentionally left blank.]

 

11



--------------------------------------------------------------------------------

THE UNDERSIGNED have executed this Agreement effective as of the date first
written above.

 

COMPANY:

NMT Medical, Inc.

By:

 

/s/ John E. Ahern

--------------------------------------------------------------------------------

   

John E. Ahern

   

President and Chief Executive Officer

     

EXECUTIVE:

   

/s/ Richard E. Davis

--------------------------------------------------------------------------------

   

Richard E. Davis

 

12



--------------------------------------------------------------------------------

SCHEDULE I

 

Cash Payment Upon Change of Control

 

The cash payment payable to the Executive in accordance with Section 6 of the
Agreement shall be determined as follows:

 

Deal Consideration Per Share

--------------------------------------------------------------------------------

  

Payment to Executive

--------------------------------------------------------------------------------

Less than or equal to $[**] per share

   .25% of the Total Deal Consideration

Greater than $[**] but less than or equal to $[**] per share

   .625% of the Total Deal Consideration

Greater than $[**] but less than or equal to $[**] per share

   .75% of the Total Deal Consideration

Greater than $[**] per share

   .875% of the Total Deal Consideration

 

For purposes of this Schedule I, “Deal Consideration Per Share” for any
transaction shall be determined by dividing the Total Deal Consideration by the
number of shares of Common Stock issued and outstanding (or deemed to be issued
and outstanding) immediately prior to the consummation of such transaction.